Citation Nr: 0918598	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  04-26 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to service connection for a lumbar spine 
disability, including secondary to service-connected thoracic 
spine strain.

2.	Entitlement to an initial compensable rating for 
thoracic spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to 
February 2003.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which in part denied a claim for 
service connection for a lumbar spine disability. The 
decision also granted service connection for tendonitis, 
right shoulder with a history of thoracic spine strain and a 
10 percent rating, effective from February 10, 2003. The 
Veteran appealed from the initial assigned evaluation for 
this disorder. See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection).

In its February 2007 decision, the Board preliminarily found 
that the right shoulder tendonitis and thoracic spine strain 
were distinct disorders, and denied an initial rating higher 
than 10 percent for the right shoulder tendonitis, and 
remanded the issue of an initial compensable rating for the 
thoracic spine disability for additional development. The 
Board remanded the claim for service connection for a lumbar 
spine disability to obtain a VA medical opinion pertaining to 
its etiology. The Board again remanded this case for specific 
development measures in September 2007, and November 2008.

In April 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board. Following the hearing, additional evidence was 
associated with the record consisting of VA outpatient 
treatment records, along with a waiver of RO initial 
consideration. 38 C.F.R. §§ 20.800, 20.1304(c) (2008). 
Inasmuch as the Veteran and his representative have since 
alleged that a claimed lumbar spine disability developed 
secondarily to thoracic spine strain, the Board has amended 
the issue as on the title page.

Presently, the Board decides the claim for an increased 
initial rating for thoracic spine strain. The issue of 
service connection for a lumbar spine disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran if further action 
is required on his part.


FINDINGS OF FACT

1.	From the February 10, 2003 effective date of service 
connection for thoracic spine strain up until July 19, 2007, 
the Veteran has not experienced more than slight limitation 
of motion of the dorsal spine. During the timeframe following 
which the September 26, 2003 revised rating criteria for 
musculoskeletal disabilities took effect, he also has not 
manifested symptomatology consistent with the assignment of a 
compensable rating under the applicable General Rating 
Formula. 

2.	Since July 19, 2007, the Veteran's thoracic spine strain 
has involved degenerative arthritis associated with 
limitation of motion at a noncompensable level.


CONCLUSIONS OF LAW

1.	The criteria for an initial compensable rating for 
thoracic spine strain prior to  July 19, 2007, are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5291 
(prior to September 26, 2003), 5237 (since September 26, 
2003), and 5293 (renumbered as 5243, effective September 26, 
2003).


2.	The criteria for a 10 percent rating for thoracic spine 
strain since July 19, 2007 are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). 

The Veteran is appealing the initial noncompensable rating 
assigned for thoracic spine strain, following the RO's August 
2003 grant of service-connected compensation benefits for 
this disorder in conjunction with right shoulder tendonitis. 
Where a claim for service connection has been substantiated 
and an initial rating and effective date assigned, the filing 
of a NOD with the RO's decision as to the assigned disability 
rating does not trigger additional 38 U.S.C.A. § 5103(a) 
notice. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 
see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007) 
(in general observing that Veteran must demonstrate prejudice 
from alleged VA failures to notify). There is therefore no 
requirement that the RO have apprised the Veteran of the 
requirements of the VCAA as pertaining to this claim. In any 
event, the Veteran has been provided several notice letters 
explaining what evidence would substantiate his claim for 
entitlement to the benefit sought, and the June 2004 
Statement of the Case (SOC) and later Supplemental SOCs 
(SSOCs) cited to the applicable law and regulations. 
The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining extensive 
records of VA outpatient treatment, and treatment records 
from private medical providers. The Veteran has undergone 
several VA examinations. See 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition).  The Veteran has provided several statements in 
support of his claim. He has provided testimony during an 
April 2009 Travel Board hearing before the undersigned. The 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Analysis of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.


Where the Veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his or her disability over time. See Fenderson, 12 
Vet. App. at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

In an August 2003 rating decision, the RO granted a claim for 
entitlement to service connection for tendonitis, right 
shoulder with history of thoracic spine strain, with a 10 
percent evaluation effective February 10, 2003. The 
applicable rating provisions at that time consisted of 38 
C.F.R. § 4.71a, Diagnostic Code 5024, for tenosynovitis. This 
diagnostic code in turn provides for evaluation under the 
criteria for degenerative arthritis, specified at 38 C.F.R. § 
4.71a, Diagnostic Code 5003. 

As determined in the Board's February 2007 decision/remand, 
the right shoulder and thoracic spine disorders constituted 
separate entities for compensation purposes. The Board denied 
a claim for an initial rating higher than 10 percent for 
right shoulder tendonitis. The claim for an initial 
compensable rating for thoracic spine strain remains the 
subject of the current decision, and to date the Veteran's 
thoracic spine disorder has been evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (in effect since September 26, 
2003) by analogy to lumbosacral or cervical strain. See 38 
C.F.R. § 4.27 (permitting application of an analogous 
diagnostic code where an unlisted disease, injury, or 
residual condition is encountered). 


When considering the time period from the February 10, 2003 
effective date of service connection up until July 19, 2007, 
the Veteran's thoracic spine strain was essentially 
asymptomatic and does not warrant assignment of an initial 
compensable rating. Since July 19, 2007, however, he has 
manifested symptomatology consistent with the criteria for a 
10 percent evaluation for degenerative arthritis. Hence,              
the Board is granting a 10 percent rating for thoracic spine 
strain from this point onwards.

Effective September 26, 2003, VA revised the criteria for 
evaluating musculoskeletal disabilities of the spine, to 
include pertaining to Intervertebral Disc Syndrome (IVDS). 68 
Fed. Reg. 51,454 (Aug. 27, 2003). At this time, the 
applicable diagnostic code was renumbered from 5293, to 5243. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

The Veteran's disorder of the thoracic spine must therefore 
be evaluated under both the former and revised criteria, 
though the revised criteria may not be applied at any point 
prior to the effective date of the change. See 38 U.S.A. § 
5110(g) (West 2002 & Supp. 2008); VAOPGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

38 C.F.R. § 4.71a, Diagnostic Code 5291, as in effect prior 
to September 26, 2003, pertained to limitation of motion of 
the dorsal spine. A noncompensable rating was assigned for 
slight limitation of motion. The presence of either moderate 
or severe limitation of motion warranted the assignment of a 
10 percent rating. 

The terms "moderate" and "severe" amongst other components 
of the rating criteria are not expressly defined in the 
rating schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.

Since the September 26, 2003 regulatory revision, lumbosacral 
or cervical strain is to be evaluated in accordance with VA's 
General Rating Formula for Diseases and Injuries of the 
Spine. 

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height.  
 
A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
A 30 percent rating is for assignment for forward flexion of 
the cervical spine of 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction. 
See 38 C.F.R. § 4.71a,  Plate V. 

Normal range of motion for the cervical spine consists of 
forward flexion from 0 to 45 degrees; extension from 0 to 45 
degrees; lateral flexion to 45 degrees in either direction; 
and lateral rotation to 180 degrees in either direction. See 
38 C.F.R. § 4.71a,  Plate V.

The Board has further considered the provisions for 
evaluating degenerative arthritis at 38 C.F.R. § 4.71, 
Diagnostic Code 5003. Under this criteria, degenerative 
arthritis will be rated on the basis of limitation of motion 
of the specific joint or joints involved. When however, 
limitation of motion at the joint(s) involved is 
noncompensable, a 10 percent rating is warranted for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under this diagnostic 
code. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Where there is no limitation of 
motion but x-ray evidence of involvement of two or more major 
joints or minor joint groups, a 10 percent rating is 
assigned. A 20 percent rating is assigned where the above is 
present but with occasional incapacitating exacerbations. 

Also potentially applicable in this case is the rating 
criteria for Intervertebral Disc Syndrome. The rating 
criteria for IVDS in effect from September 23, 2002 to 
September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
provided for two methods of rating this disorder. First, IVDS 
could be rated by combining separate ratings for chronic 
neurologic and orthopedic manifestations. A rating was also 
assignable based on the total duration of incapacitating 
episodes as follows: If there are incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks, a 10 percent rating is warranted; if at least 2 weeks 
but less than 4 weeks, a 20 percent rating; if at least 4 
weeks but less than 6 weeks, a 40 percent rating is 
warranted; and where there are incapacitating episodes with a 
total duration of at least 6 weeks during the past 12 months, 
the assignment of a maximum 60 percent rating is warranted. 
Note (1) to the rating criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.

The September 26, 2003 version of the rating criteria 
includes the same language from the previously revised 
regulation for rating IVDS under the General Rating Formula 
for Diseases and Injuries of the Spine or otherwise based 
upon the frequency and severity of its incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008). 

February 10, 2003 to July 18, 2007

The Veteran underwent a VA general medical examination in 
July 2003, at which time he reported pain with physical 
activities originating in the right shoulder and proceeding 
to the hips and down the legs. He did not report any lost 
time from his occupation related to this condition. He 
further described chronic, intermittent, middle and lower 
back pain associate with increased activity, which occurred 
approximately one time per month, without radiation to other 
parts of the body.    He had not received any specific 
treatment for this condition including bed rest prescribed by 
a physician. There was no functional impairment or lost time 
from work related to this condition. Objectively, an x-ray 
study of the thoracic spine revealed normal vertebral bodies, 
normal intervertebral disk spaces, no fractures or lesions, 
and no degenerative changes. The x-ray study was considered 
normal. The diagnosis in part was chronic, intermittent, 
thoracic and lumbar strain. The examiner observed this was 
consistent with the Veteran's complaints, but no specific 
findings on examination had been noted, and the above-noted 
condition  did not appear to significantly bother the 
Veteran.

On VA examination again in December 2004 by an orthopedist, 
the Veteran reported having intermittent low back pain which 
radiated to both hips posteriorly, and not to the legs. He 
had no numbness in his legs or obvious weakness. Physical 
examination revealed an essentially normal neurological 
evaluation, including motor strength, reflexes, and sensory 
examination. There was full range of thoracic spine motion, 
as well as lumbar spine motion. In providing an overall 
assessment, the VA examiner indicated that the Veteran's 
physical and neurologic examinations were quite normal. This 
included the fact that there was no limitation of spine 
motion in any direction. 

VA outpatient records include a January 2007 x-ray of the 
thoracic spine region which showed findings of no evidence of 
fracture. Minimal, broad lower thoracic levoscoliosis was 
noted. Alignment was otherwise normal. Intervertebral disc 
spaces were well preserved and facet joints were normal. The 
impression was minimal, broad lower thoracic levoscoliosis 
without evidence of fracture, dislocation, or 
spondylolisthesis. A February 2007 physician's report noted 
an impression of shoulder/back pain, on examination mostly at 
paraspinal musculature of the cervical/thoracic areas. X-rays 
demonstrated mild scoliosis. The Veteran had found physical 
therapy unsuccessful in the past, and the recommendation was 
an over-the-counter pain reliever. An addendum states that 
the plain films did not show any areas of acute disease or 
fracture, although there was some scoliosis.

Upon further VA Compensation and Pension examination in March 
2007, the Veteran indicated that he had sought chiropractic 
treatment for his thoracic spine symptoms and this had 
revealed a curvature in his spine. He described the pain as 
constant and estimated it at the level of 4 out of 10. There 
were no flare-ups or incapacitating episodes. He remained 
employed as a mail carrier and had not taken days off or 
otherwise had to undergo job modification secondary to his 
injuries. A physical examination of the thoracic spine 
demonstrated no tenderness or spasms, and there was full 
range of motion in this area. Straight leg raise and slump 
test were negative for any radicular symptoms. There was 5/5 
level strength, and normal sensation and reflexes. There was 
no change noted in active or passive range of motion during 
repetitive testing and no additional loss of range of motion 
due to pain, weakness, impaired endurance, fatigue 
incoordination or flare-ups. The diagnosis was thoracolumbar 
strain. The upper thoracic portion of the spine did not 
elicit any pain, spasms or tenderness, and retained good 
range of motion. 

Additional records of VA outpatient treatment show than in 
April 2007 the Veteran reported continued shoulder and upper 
thoracic pain, which during exacerbations reached a level of 
6/10 in severity. He again stated that physical therapy 
sessions had been unsuccessful. Objectively, there were no 
obvious musculoskeletal abnormalities. Gait and posture were 
normal. Muscle tone, bulk and strength were normal. There was 
no joint edema, warmth, bony swelling or deformity. Range of 
motion was normal. There was no joint contracture or laxity. 
Neurologically sensation was intact to light touch. The 
assessment was chronic right shoulder pain following an in-
service lifting injury, with persistent shoulder pain 
symptoms as well as left midback pain. A June 2007 MRI study 
revealed a chronic partial tear of the infraspinatous tendon 
that had been present for years. 
Based upon the medical findings for the initial timeframe 
under consideration,           a noncompensable evaluation 
remains the correct degree of compensation for the Veteran's 
thoracic spine strain. Several VA examinations conducted 
during this period, including most recently in March 2007, 
revealed that the thoracic spine was essentially 
asymptomatic. This included the fact that range of motion was 
consistently at normal levels, even when accounting for the 
potential contributing effect of functional loss due to pain 
on use, weakness, repetitive motion, and other factors. See 
DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.45, 4.49. 
During this period, a July 2003 x-ray study was negative for 
degenerative changes, or abnormalities involving the 
vertebrae. The July 2003 VA examiner diagnosed intermittent 
thoracic strain, but this was based on the Veteran's 
subjective complaints. The December 2004 examiner likewise 
noted what was generally a normal examination. Similarly, 
while the March 2007 examination indicated thoracolumbar 
strain, the examiner emphasized there was no loss of motion, 
loss of strength, or neurological symptoms. As a result, the 
standard under the former applicable criteria under 
Diagnostic Code 5291 for a 10 percent rating of at least 
moderate limitation of the dorsal spine was not met. 
Considering the time period since the September 26, 2003 
revision in rating criteria, the Veteran also has not shown 
limitation of motion, muscle spasm, or other symptomatology 
consistent with a 10 percent rating under the General Rating 
Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board has further considered the potential applicability 
of evaluating the Veteran's thoracic spine strain based on 
Diagnostic Code 5003, however, apart from the fact that there 
is no documented limitation of motion, there is also no 
corresponding evidence of degenerative arthritis. The extent 
of x-ray findings taken in January 2007 show mild scoliosis. 
A follow-up consultation in April 2007 further demonstrated 
there were no obvious musculoskeletal abnormalities. The June 
2007 procedure to repair a chronic partial tear of the 
infraspinatous tendon itself pertains only to the right 
shoulder, and as indicated, service-connected disability in 
that area has been differentiated from a thoracic spine 
disorder. 

Consequently, under the applicable rating provisions, a 
noncompensable schedular rating best approximates the 
severity of the Veteran's thoracic spine strain for the 
timeframe under review. 

July 19, 2007 to the Present

On a VA physical therapy consultation in July 2007, the 
Veteran presented with a complaint of mid-back pain, 
localized to T4-6, left rhomboid. He described exacerbating 
factors as driving and sitting for long periods of time. 
Inspection of the musculoskeletal system indicated increased 
thoracic kyphosis with apex at T4, flattened lumbar lordosis. 
The thoracic spine was hypomobile. The impression was in part 
left sided mid-back pain in the area of the left rhomboid, 
with scapulothoracic motion hypermobile on the left vs. 
right, and thoracic spine hypomobile. An evaluation later 
that month indicated the thoracic spine showed no significant 
deviations with bilateral rotation or flexion. The assessment 
was mid-thoracic spine hypomobility and poor scapulohumeral 
rhythm, with physical therapy recommended and prognosis for a 
full recovery good. An August 2007 physical therapy 
consultation indicates there had been improvement with 
tolerance to thoracic rotation after treatment. A November 
2007 orthopedic consultation observed there had been limited 
improvement in left sided scapulothoracic pain. Neurological 
and muscle functionality was normal. The differential 
diagnosis was chronic, progressive left scapulothoracic pain 
of unclear etiology; no clear evidence of nerve entrapment or 
involvement; possible myofascial component.
 
A spine MRI study in December 2007 established mild 
multilevel thoracic degenerative disc disease spanning the 
T8-9 through T11-12 levels, and this finding was considered 
suggestive of the diagnosis of mild Scheuerman's disease.              
A January 2008 evaluation in part for back pain determined 
that there was normal neck and back range of motion. The 
canal and neural foramina were widely patent at all levels. 
The assessment was possible Scheuerman's disease. A February 
2008 VA outpatient record of follow-up evaluation for right 
shoulder and lower back pain reiterated the above MRI 
findings, and the Veteran's complaints of right shoulder and 
lower back pain. In March 2008, he underwent a right superior 
labral anterior posterior repair procedure on the right 
shoulder. A November 2008 primary care consultation states 
that the Veteran had recently undergone an arthroscopic 
repair of his right shoulder and had a good recovery, 
although he continued to have some pain in his lower back 
that limited him in an occupational capacity. 

In view of these more recent evaluative findings, there is 
sufficient evidentiary basis to assign a 10 percent 
evaluation under Diagnostic Code 5003, for degenerative 
arthritis, associated with limitation of motion not otherwise 
compensable. A July 2007 VA outpatient record noted mid-back 
pain localized to T4-6, left rhomboid, and thus clearly in 
addition to that impairment already associated with a right 
shoulder disorder. There was objective evidence of increased 
thoracic kyphosis and flattened lumbar lordosis, indicating 
at the very least a spinal condition of a possible 
degenerative nature. An MRI study of December 2007 ultimately 
confirmed mild multilevel thoracic degenerative disc disease. 
In addition, the physical therapy consultation of July 2007 
observed there was hypomobility in the affected region. Given 
that there has been established objective confirmation of 
degenerative arthritis, the Board also takes into 
consideration and assigns probative weight to the Veteran's 
own reported symptomatology of limitation of motion of the 
thoracic spine, even if not actually shown to meet the 
numerical requirements for a compensable rating under any 
other criteria. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (discussing competence of lay testimony to provide 
assertions on matters that do not require a medical 
background if within purview of own observation). See also 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board has thus determined that a 10 percent rating under 
Diagnostic Code 5003 should be assigned effective July 19, 
2007, as of the VA outpatient treatment record that first 
demonstrated findings that warrant this increased disability 
evaluation. 

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected thoracic spine strain has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. He currently is 
employed on a full-time basis without any substantial noted 
restriction on his occupational capacity as a consequence of 
service-connected disability. The Veteran's thoracic strain 
also    has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an 
initial compensable rating for thoracic spine strain from 
February 10, 2003 up until July 19, 2007, but awarding a 10 
percent rating since then. This represents an increased 
rating based on an exacerbation of symptomatology since the 
effective date that service connection was granted. Fenderson 
v. West, supra. To the extent the preponderance of the 
evidence does not warrant any higher rating, the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

An initial compensable rating for thoracic spine strain prior 
to July 19, 2007 is denied.

A 10 percent rating for thoracic spine strain is granted, 
effective July 19, 2007, subject to the laws and regulations 
governing the payment of compensation benefits.





REMAND

The purpose of the instant remand of the claim for service 
connection for a lumbar spine disability is to obtain 
clarification as to its etiology, in view of the Veteran's 
contention that this claimed disorder may have developed 
secondarily to his already service-connected thoracic spine 
strain. 

Under VA law, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008). In addition, a claimant is entitled to service 
connection on a secondary basis when it is shown that a 
service-connected disability has chronically aggravated a 
nonservice-connected disability. Allen v. Brown, 7 Vet. App. 
439 (1995). Generally, any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service 
connected.  The reaching of this determination requires a 
precise comparison between the baseline level and alleged 
post-aggravation levels of severity of the nonservice-
connected disease or injury. See Notice, 71 Fed. Reg. 52,744-
47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b). 

Up to this point in the adjudication of this claim, the 
medical evidence of record has taken into account whether the 
Veteran's claimed lumbar spine disability was directly 
incurred in service. The March 2007 VA orthopedic examination 
clearly determined that this was not the case, finding that 
it was not at least as likely as not that post-service lumbar 
strain was associated with a 1999 in-service low back injury, 
particularly as that original injury appeared to have 
resolved with no residual complications. There is nonetheless 
no opinion presently on file which addresses the contention 
of the Veteran and his representative that the thoracic spine 
degenerative changes at T8-9 through T11-12 themselves caused 
or contributed to his recently diagnosed lumbar disc disease, 
including an annular tear at L5-S1. Hence, a supplemental 
opinion should be requested from the March 2007 VA examiner 
on this subject. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

While this matter is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records. The most recent treatment records are on file from 
the Salt Lake City VA Medical Center (VAMC) and are dated 
from November 2008. The RO should obtain any additional 
records from this facility and associate them with the claims 
file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in 
the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will contact the Salt Lake 
City VAMC and request all available 
treatment records on file dated since 
November 2008. All records/responses 
received should be associated with the 
claims file. In requesting these records, 
the RO/AMC's efforts to obtain them must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by the Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.	When the above-requested action has 
been completed, the RO/AMC will return the 
claims folder to the VA examiner who 
conducted the VA examination of March 
2007. If the examiner is not available, or 
is no longer employed by VA, schedule the 
Veteran for an examination by an 
orthopedist who has not seen him 
previously.
The following considerations will govern 
the examination:

a.	The claims folder, including 
all medical records obtained and a 
copy of this remand, will be reviewed 
by the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge receipt 
and review of the claims folder, the 
medical records obtained and a copy 
of this remand.

b.	If deemed appropriate by the 
examiner, the Veteran may be 
scheduled for further medical 
examination. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.

c.	In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record. The examiner must indicate 
whether the Veteran's lumbar spine 
disability, currently diagnosed as 
lumbar spine disc disease, including 
annular tear of the disc at L5-S1, is 
etiologically related to his service-
connected thoracic spine strain. In 
reaching this determination, the 
examiner must consider whether 
thoracic spine strain either 
initially caused a lumbar spine 
disability, or chronically aggravated 
it beyond a level due to the natural 
disease process. Provided the 
examiner concludes that the latter 
occurred, i.e., chronic worsening of 
nonservice-connected disability by a 
service-connected disability, the 
examiner must identify the degree of 
aggravation above and beyond the 
baseline level of severity of the 
nonservice-connected disability.

The examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for a lumbar spine 
disability, including secondary to 
thoracic spine strain.

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal             
is not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claim. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

(CONTINUED ON THE NEXT PAGE)










This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


